Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 01/19/2022. 
Claims 1, 7, 8, and 19-27 are currently pending.
Claim 1 is allowable.  Claims 19-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I to IV, as set forth in the Office action mailed on 08/30/2021, is hereby withdrawn and claims 19-23 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The rejections on the grounds of nonstatutory double patenting as being unpatentable over the claims of copending application 16/637,787 is withdrawn in view of the approved Terminal Disclaimer filed 01/19/2022.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lynn Tucker on 03/03/2022.
The application has been amended as follows: 

In claim 8 on line 2 of the claim, amend “about 45” to read as --“about 48”--.

In claim 26 amend the term “said R-410A” bridging lines 2 to 3 of the claim to read as --“said R-32”--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Leck et al. (US 2012/0267564), Yana Motta et al. (US 2015/0315446), Low (US 2020/0224071 earlier effectively filed as foreign application GB 1712813.3), and Low (US 2014/0222699), fail to tech or suggest the claimed compositions having 48-59 weight percent difluoromethane, 28-45 weight percent 2,3,3,3-tetrafluoropropene, and 4 to 13 weight percent carbon dioxide and processes, methods, or systems thereof.  Applicant has demonstrated by comparative showing the claimed composition possesses unexpected results by having volumetric capacity close 
Leck et al. teaches low GWP compositions for use in refrigeration, air conditioning, and heat pump systems comprising 1-80 weight percent 2,3,3,3-tetrafluoropropene and 20-99 weight percent difluoromethane (abstract and para. 0039).  The reference fails to teach or suggest providing carbon dioxide to the composition, nor would a person of ordinary skill in the art have a reasonable expectation of obtaining the benefits/performance of the composition disclosed in the reference with the additional presence of carbon dioxide in the composition in view of Applicant’s comparative example of a 44/56 weight percent R32/R1234yf composition corresponding to a composition within Leck et al. that has a relative capacity to R-32 significantly outside the claimed volumetric capacity within 10% of that for R-32 (see the top of page 31 of the specification and Applicant’s remarks on page 2 of the present response).  
Yana Motta et al. teaches a low GWP heat transfer composition comprising 17-40 wt.% difluoromethane (R-32), 51 to 83 wt.% a tetrafluoropropene, preferably, 2,3,3,3-tetrafluoropropene, and 0 to 9 wt.% carbon dioxide (see abstract and para. 0015 and 0020).  Not only are the reference ranges of 17-40 wt.% difluoromethane and 51-83 wt.% 2,3,3,3-tetrafluoropropene outside the claimed ranges of 48-59 wt.% difluoromethane and 28-45 wt.% 2,3,3,3-tetrafluoropropene, Applicant has directly demonstrated superior and unexpected results over Yana Motta et al.’s composition(s) by directly comparing, in wt.%, a 40/51/9 R32/R1234yf/CO2 composition at the reference’s closest composition to that claimed as well as 21.5/69.5-75.5/3-9 2 compositions representative of Yana Motta et al.’s preferred ranges as a comparative examples against 48-59/28-45/4-13 R32/R1234yf/CO2 compositions as claimed (Table 1).  The comparative examples merely achieve a low GWP and perform negatively in the other performance areas of average temperature glide, relative capacity to R-32, and/or compressor discharge temperature.  Applicant has demonstrated unexpected results of the claimed composition over these comparative examples characteristic of Yana Motta et al. by showing the claimed composition possesses unexpected results by having all of a volumetric capacity close to that of R-32, low GWP of under 400, average temperature glide of less than 8°C, a comparable discharge temperature as compared to R-32.  
Low ‘071 teaches a composition comprising 1,1-difluroethane, difluoromethane, 2,3,3,3-tetrafluororopene, and optionally carbon dioxide (abstract).  The reference teaches an additional component, 1,1-difluoroethane/R-1132a, relative to the composition as claimed and therefore fails to meet the claimed “consisting of” language.  A person of ordinary skill in the art would have no motivation to remove the 1,1-difluoroethane/R-1132a from the reference since it is a required component of the reference’s composition and its outright removal would have no reasonable expectation of obtaining the benefits/performance of the composition disclosed in the reference and/or would be expected by the skilled artisan to render the composition unsatisfactory for its intended purpose.  
Low ‘699 teaches a heat transfer composition comprising up to 30 wt.% carbon dioxide, about 30-80 wt.% difluoromethane, and 1,3,3,3-tetrafluoropropene (abstract).  The reference teaches a different isomer of tetrafluoropropene than that instantly 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 3, 2022